Case 18-34214-bjh11 Doc 36 Filed 03/25/19              Entered 03/25/19 16:48:17         Page 1 of 2



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


IN RE                                          §
                                               §
NOBLE REY BREWING CO, LLC                      §       CASE 18-34214-11
                                               §
               DEBTOR                          §

             SUPPLEMENT TO AMENDED PLAN OF REORGANIZATION OF NOBLE REY
                        BREWING CO., LLC DATED MARCH 18, 2019

        Pursuant to the terms of the Debtor’s Disclosure Statement the Debtor is to identify all leases
and executory contracts to be assumed as part of the Plan. The Debtor originally was seeking to
assume and assign the Debtor’s leases at 2636 Farmington in Dallas, Texas and it lease at the
Farmers Market. Currently, Lonestar Liquid Assets LLC along with Craft Food & Beverage LLC
(collectively “LoneStar”) is the high bidder for Debtor’s assets. In the event, Lonestar is the winning
bidder Lonestar has informed the Debtor it does not desire to assume these two leases.

       The only other agreement to be assumed is the debtor European License Agreement. The are
no cure amounts due under this agreement.

                                           Respectfully submitted,



                                           ERIC A. LIEPINS, P.C.
                                           12770 Coit Road, Suite 1100
                                           Dallas, Texas 75251
                                           (972) 991-5591
                                           (972) 991-5788 - fax


                                           BY: /s/ Eric Liepins_____
                                                   ERIC A. LIEPINS, SBN 12338110

m ic\p lan
Case 18-34214-bjh11 Doc 36 Filed 03/25/19        Entered 03/25/19 16:48:17      Page 2 of 2




                               CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing document was sent to all
creditors and the United States Trustee, 1100 Commerce Street, Room 976, Dallas, Texas 75242
via mail on this the 25th day of March 2019.

                                       __/s/ Eric Liepins______
                                       Eric A. Liepins




m ic\p lan
